ORDER

PER CURIAM.
L.E. Sauer Machine Company and Missouri Chamber of Commerce Insurance Group (collectively referred to as “Employer”) appeal from the Final Award Allowing Compensation of the Labor and Industrial Relations Commission (“Commission”) awarding Christopher Bauer *545(“Claimant”) with future medical care, including a prosthesis, 70 percent permanent partial disability (“PPD”) of the right hand and 20 weeks disfigurement, and 10 percent PPD of the body as a whole for Claimant’s psychiatric condition based on a work injury to Claimant’s right hand.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 84.16(b).